DETAILED ACTION
This Final action is responsive to communications: 09/01/2021.
Applicant amended Claims 1, 9, and 15-17; none cancelled , none added. Claims 1-20 are pending. Claims 1, 9, and 17 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	Application is a  CON of 16/105,527. See ADS for domestic priority details.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “…wherein the driver and the sinker in the first pair of the driver and the sinker are configured to be controlled to have an increased resistance and a decreased resistance, respectively, when the first memory cell in a memory column approaches the sinker of the first pair of the driver and the sinker…” and the language is unclear and vague since it is not clear what conditions are associated with “respectively”. It is not clear what condition triggers the driver resistance to be low and what conditions triggers the driver resistance to be high. From the claim language, it 
Correction is required. 
For the purpose of art rejection, it will be interpreted that  when memory cell approaches driver, driver resistance goes higher.
All dependent claims inclusive of claims 1-8 are rejected under this category.
 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 5, 8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2004/0252551 A1),  in view of Lym et al. (US 2014/0043887 A1).
Regarding independent claim 1, Iwata teaches a device (Fig. 7: “MRAM device”), comprising:
a first memory cell (Fig. 7: data cell in 12) and a second memory cell (Fig. 7: reference cell in 13);
a first pair of a driver and a sinker (Fig. 7: 16A, 17A), wherein the first memory cell (Fig. 7: data cell in 12) is coupled between the first pair of the driver and the sinker (Fig. 7: 16A, 17A) through a first line and a second line (see e.g. Fig. 9: WBLi configuration. Upper and lower portion of WBL); and
a second pair of a driver and a sinker (Fig. 7: 16B, 17B), wherein the second memory cell (Fig. 7: data cell in 12) is coupled between the second pair of the driver and the sinker (Fig. 7: 16B, 17B) through a third line and a fourth line (see Fig. 9 WBLi configuration);
Iwata is silent with respect to remaining provisions of this claim as it pertains to write current adjustment based on row, column location of cells.
Lym teaches - 
wherein the driver and the sinker (Fig. 2: 1100, 1200) in the first pair of the driver and the sinker are configured to be controlled to have an increased resistance and a decreased resistance, respectively, when the first memory cell in a memory column approaches the sinker of the first pair of the driver and the sinker (varying number of current conducting pmos transistors are enabled and thus overall driver resistance is varied according to row position. For example when memory cell is closer to driver, two pmos resistor 1224, 1211 are conducting contributing to higher overall resistance and when memory cell is away from driver, three pmos resistor 1224, 1221, 1211 are conducting contributing to lower overall resistance.   see Fig. 3: 1200 in context of para [0038]: “…according to the row address signal RA<0:m>, the row position control section 1222 disables the second control signal XC1 when the memory cell is positioned closer to the write driver 100, and enables the second control signal XC2 when the memory cell is positioned farther from the write driver 100…”. See also para [0023] and para [0033], lines 10-12: according to RA and CA, write current magnitude is determined)
Both Iwata and Lym are in analogous field of art of resistive memory read/write operations. An ordinary skill in the art would understand the use of Lym's improved driver circuitry into apparatus of Iwata. Further, Lym provides motivation for incorporating it's driver circuitry and invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Lym into the teachings of Iwata by incorporating Lym's driver architecture and functionality into Iwata 's driver circuitry such that the driver is controlled to have a resistance when memory cell is written
 depending on a row location of the memory cell in the array in order to reduce write current variation across memory array " ... when the memory cell to store data is positioned farther from the write driver ... the magnitude of the write current ... may be increased compared to when the memory cell is positioned closer to the driver ... " (Lym para [0023] and para [0008]).
Regarding claim 2, Iwata and Lym teaches the device of claim 1. Lym teaches wherein when the second memory cell approaches the driver in the second pair of the driver and the sinker, a variable resistance of the driver (overall resistance of unit employed by number off transistors) in the second pair of the driver and the sinker increases (in context of para [0023], para [0024], para [0034], para [0038], claim 2: combination of YC1, CC1, XC2 is used to control current e.g. “…the write driver increases the write current proportionally as a distance between the write driver and the memory cell to store the data increases…”).
Regarding claim 3, Iwata and Lym teaches the device of claim 1. Iwata teaches wherein the driver in the first pair of the driver and the sinker comprises
at least one first resistive element of a first conductivity type (Fig. 8: WS1 pmos transistor), coupled to the first line (operably coupled);
wherein the sinker in the first pair of the driver and the sinker comprises:
at least one second resistive element of a second conductivity type (Fig. 8: TN1 nmos transistor) different from the first conductivity type, coupled to the second line (operably coupled).
Regarding claim 5, Iwata and Lym teaches the device of claim 1. Lym teaches wherein in a write operation, one of the first and second pair of the driver and the sinker is activated, and the other one is disabled (Limitation is broad and interpreted as a write selected cell and associated driver, sinker. The other cell can be non-selected cell in an array and associated driver, sinker are not activated).    
Regarding claim 8, Iwata and Lym teaches the device of claim 1. Lym teaches further comprising: 
a first switch (Fig. 3: BLSW) coupled between the first line (Fig. 3: WPGM line from 1100) and the driver in the first pair of the driver and sinker (Fig. 3: 1100); and
(Fig. 3: BLSW in a second array employed for a second cell) coupled between the third line and the driver in the second pair of the driver and sinker (see analogous components in Fig. 2 and Fig. 3); 
wherein the first and second switches are configured to be controlled by a selection signal (Fig. 3: BLS signal).
Regarding independent claim 17, Iwata teaches method employing a device Fig. 7: “MRAM device” with memory cell and reference cell coupled to first pair of a driver and a sinker (Fig. 7: 16A, 17A) which employs write driving method.
Iwata is silent with respect to remaining provisions of this claim.
LYM teaches a method comprising:
selectively (selectively based on column and row address and write command), according to a row location of a memory cell in a column, conducting a number of a plurality of first parallel-connected metal oxide semiconductor (MOS) transistors of a first type (Fig. 3: 1224, 1221, 1211 pmos transistors in context of para [0038]) and a number of a plurality of second parallel-connected MOS transistors of a second type (Fig. 1 and Fig. 4: 11-1, 11-2, 11-3 nmos transistors in context of para [0045]: selectively conducted using write REF current according to write command and data)  different from the first type,
wherein the memory cell (Fig. 3: 1500, 1400) has a first terminal coupled to the plurality of first parallel-connected MOS transistors (Fig. 3: BLSW end of memory cell is coupled to 1224, 12221, 1211) and a second terminal coupled to the plurality of second parallel-connected MOS transistors (Fig. 3, Fig. 4: ground end of memory cell is operably coupled to ground end of Fig. 4: 11-1, 11-2, 11-3);
(location closer to the driver), the number of the plurality of first parallel-connected MOS transistors being conducted (para [0038]: less number of transistors e.g. 2 are enabled) is different from the number of the plurality of second parallel-connected MOS transistors being conducted (para [0034]: enabled number of stays same e.g. 3. When memory cell row location approaches driver, only 1224, 1211 are conducted but 11-1, 11-2, 11-3 are also conducted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Lym into the teachings of Iwata so that a write driver can be implemented in a resistive memory device writing scheme to reduce write current fluctuation and thus reduce write error.
Regarding claim 18, Iwata and Lym teaches the method of claim 17. Lym teaches wherein conducting the number of the plurality of first parallel-connected MOS transistors and the number of the plurality of second parallel-connected MOS transistors comprises: when the memory cell approaches the plurality of second parallel-connected MOS transistors (location closer to driver. See Fig. 1, Fig. 2: 11 and 100 circuitry are adjacent to each other. Thus nmos transistors in write control unit represents driver location), decreasing the number of the plurality of first parallel-connected MOS transistors being conducted (see para [0023], para [0033], and para [0038]).

11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA (US 2009/0010045 A1),  in view of UEDA2 (US 20090225586 A1).
Regarding independent claim 9, UEDA teaches device (Fig. 1: MRAM. See also Fig. 4, 5 MRAM configuration), comprising:
a memory cell in a first column (Fig. 1: MC. See Fig. 4 also) and a reference cell in a second column (Fig. 1: RC. See Fig. 4 also), 
wherein the reference cell is coupled to the memory cell through a word line (see Fig. 1: MC, RC are connected to same e.g. WL1); and
a reference resistor (Fig. 4: REF) coupled to the reference cell (cell connected to IN2 node, e.g. MRR) and configured to operate in response to a driving voltage (Fig. 4: constant current source or Vref), 
wherein the driving voltage is associated with a preset voltage (input voltage to OP) and a feedback voltage (Fig. 4: feedback voltage for OP) that is generated when a current (Fig. 4: Iref) flows through a first metal oxide semiconductor (MOS) resistor (Fig. 4: Qn3 diode connected transistor), 
wherein the reference resistor comprises a second MOS resistor (Fig. 4: MRP1 or Qn3).
UEDA is silent with respect to remaining provisions of this claim
UEDA2 teaches - 
the first and second MOS resistors are configured to be controlled to have a resistance which equals a median value of a low state resistance and a high state resistance of the memory cell (see Fig. 4: Iref generation in context of Fig. 7 and Fig. 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of UEDA2 into the teaching of UEDA such 
Regarding claim 10, UEDA and UEDA2 teach the device of claim 9. UEDA teaches further comprising: 
a memory driver (Fig. 1: P2. See Fig. 4: SA) electrically connected to the memory cell (Fig. 4: MRM)  through a memory line (Fig. 4 line shown between the components); and 
a memory clamping transistor (Fig. 4: Qn1) electrically connected to the memory line through a memory read node (Fig. 4: SM2) and to the memory driver (Fig. 1: P2. See Fig. 4: SA) through a memory sensing node (Fig. 4: IN1), 
wherein the memory clamping transistor is configured to clamp the memory read node at a fixed read voltage (Fig. 4 and para [0066]).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10062434 B2, in view of specification disclosure of Patent No. US 9679643 B1 and US 10726916 B2.

No allowable subject matter is indicated due to double patenting rejection.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :  LEE (US 2014/0219002 A1): Fig. 1A-Fig. 5 disclosure applicable for all claims, teaches write current control method for resistive memory. 
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Response to Arguments
	Drawing objections are withdrawn based on amendments 09/01/21 and persuasive arguments.
Previous 112b rejections are withdrawn based on withdrawal of drawing objections.
NSDP double patenting rejection is maintained since the current amendment does not impose significant limitation changes with respect to the double patenting arts. 
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) independent claims have been considered but are primarily moot because new rejection has been added using existing references.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

1. Applicant argues that Claim 1 (and dependent claims) obviousness rejection under 35 U.S.C. 103 over Iwata et al. (US 2004/0252551 A1) and Lym et al. (US 2014/0043887 A1) is not proper because  Lym does not teach "the driver and the sinker in the first pair of the driver and the sinker are configured to be controlled to have, respectively, an increased resistance and a decreased resistance when the first memory cell in a memory column approaches the sinker of the first pair of the driver and the sinker" (pages 10-12 of Remarks filed 09-01-21)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons against their argument and has not analyzed Lym prior art in it’s entirety (Lym’s different section or, paras as pertinent). See new formulated rejection. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the 

2. Applicant argues that Claim 17 (and dependent claims) obviousness rejection under 35 U.S.C. 103 over Iwata et al. (US 2004/0252551 A1) and Lym et al. (US 2014/0043887 A1) is not proper because  “…Lym does not teach that the number of the enabled P-type transistors is different from a number of enabled N-type transistors coupled to the memory cell…” (pages 13-14 of Remarks filed 09-01-21)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons against their argument and has not analyzed Lym prior art in it’s entirety (Lym’s different section or, paras as pertinent). See new formulated rejection.

3. Applicant argues that Claim 9 (and dependent claims) obviousness rejection under 35 U.S.C. 103 over Ueda and Ueda2 is not proper because  Ueda fails to teach the limitations of "the reference resistor comprises a second MOS resistor"  (pages 16-17 of Remarks filed 09-01-21)
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons against their argument and has not analyzed Ueda prior art in it’s entirety (Ueda’s different section or, paras as pertinent). See new formulated rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to us	e the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)